DETAILED ACTION
 
Status of Claims
 
1.     	This First Office action is in reply to the response to election/restriction requirement filed on 27 September 2021.
2.	Claims 1-10 (Group I) and Claims 11-20 (Group II) were subject to election/restriction requirement.
3.	Claims 11-20 have been selected for examination without traverse.
4.	Claims 1-10 have been withdrawn from further consideration by the Examiner.
5.      	Claims 11-20 are currently pending and have been examined.

Election/Restrictions

Applicant’s election without traverse of Claims 11-20 in the reply filed on 2010 is acknowledged. Therefore, Claims 1-10 are withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim and is therefore made FINAL. Applicant timely responded to the restriction (election) requirement in the reply filed on 2010.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO' s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 11-20 are not focused to a statutory category, namely a “method” set.  The claims and instant specification do not recite any computer architecture components to support the claim limitations, meaning a person with pencil/pen to paper can be mentally and manually performing these claim method limitations. 
Step 2A:  Prong One: Claims 11-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“identify a first set of teams that competes in a first athletic league that is affiliated with the second athletic league;
identify a second set of teams to compete in the second athletic league, wherein each team in the second set of teams uses a team branding of a respective team in the first set of teams; and
select a bonus roster for each team in the second set of teams, wherein the bonus roster for each team in the second set of teams comprises players that are not selected for a final roster for the respective team in the first set of teams” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO' s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to mentally implement the abstract idea pencil/pen to paper, and thus are ineligible. 
Prong Two:  Claims 11-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally assemble(ing) a second athletic league.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant's un-published Specification ¶' s 15-19) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO' s 2019 PEG and the October 2019 Update. The claims do not contain computer components for primary statutory support.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to mentally implement the abstract idea pencil/pen to paper, and thus are ineligible.
Step 2B: Claims 11-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no recited additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The claims do not contain computer components for statutory support and immediately fail this step. There is no indication/recitation of elements that improve the function of a computer or improves any other technology.  Furthermore, the dependent claims are merely directed to the 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of a mechanism used for accomplishing the result.  “parent league 100” in its ordinary capacity for performing tasks (e.g., analyze, data) does not use computer components after the fact to the abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Based on all these, Examiner finds that when viewed either individually or in combination, the claims do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without any computer architecture components to support the step limitations for the claims, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claims and instant specification do not contain computer components for statutory support meaning the method is performed manually and mentally by a person[s].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “substantially the same as first; second; branding; affiliated; experimental; allow; inclusion; impacts; subsequent” in Claims 11-20 are relative terms which renders the claims indefinite. These term are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the Examiner will 

Examiner notes that the claimed contents of Claims 11-20 amount to non-functional descriptive material that do not functionally alter the claimed method.  The recited method steps would be performed in the same manner regardless of what data is contained in “substantially the same as; first; second affiliated; branding; experimental; associated; wherein; allow; inclusion; final season; impacts”.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (US 2016/0214008) in view of Hughes et al., (Hughes) (US 8,509,929).

With regard to Claim 11, Heck teaches a method of assembling a second athletic league (a player management component executable on the local sports management server, the player management component managing a plurality of players associated with the one or more local sports leagues; league management component 218 allows league managers to manage different sports, leagues, sponsorships, scheduling, locations, logistics, and other features, while a player management component 220 allows team managers to manage team rosters, payments, and other features, while allowing players to view statistics, schedules, or other data associated with a team) (see at least paragraphs 5, 49), the method comprising:

identify a first set of teams that competes in a first athletic league that is affiliated with the second athletic league (directed to an integrated local athletic competition tracking and sports league scoring platform. The platform is useable to aggregate statistics regarding recreational sports events, including competitions and practice tracking, using internet and cloud-based data storage. The majority of amateur leagues, both youth and adult; league management component 218 allows league managers to manage different sports, leagues, sponsorships, scheduling, locations, logistics, and other features, while a player management component 220 allows team managers to manage team rosters, payments, and other features, while allowing players to view statistics, schedules, or other data associated with a team) (see at least paragraphs 36, 49);

identify a second set of teams to compete in the second athletic league, wherein each team in the second set of teams (the integrated local sports league tracking and scoring platform includes, among other features: aggregation of leagues by providing website services for leagues in various locations and for various sports) uses a team branding of a respective team in the first set of teams (The home page 500 includes a plurality of regions, including an announcements region 502, a standings region 504, a news region 506, a roster region 508, and a schedule region 510. The home page 500 can also be branded with a particular logo, and can display to a logged-in user (based on a username and password or PIN-based login) the sports leagues and teams with which the user is associated (see at least paragraphs 36-38, 62); 

select a bonus roster for each team in the second set of teams (the roster sign-up page 1000 includes roster invitee areas, thereby allowing a team manager to invite players to join a particular team. Relatedly, FIG. 11 is a schematic depiction of an example team and player payment page 1100 of a user interface for the integrated local sports league tracking and scoring platform of the present disclosure, on which the team manager may pay for a team entry fee, or a player may pay for that individual's fee. Such a page 1100 allows a user to view reminders regarding player or team fees that are due, manage/make payments) (see at least paragraphs 67);

Heck does not specifically teach wherein the bonus roster for each team in the second set of teams comprises players that are not selected for a final roster for the respective team in the first set of teams.  Hughes teaches wherein the bonus roster for each team in the second set of teams comprises players that are not selected for a final roster for the respective team in the first set of teams (removing an unavailable athlete 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the systems and methods for roster management in fantasy sports contest applications as taught by Hughes in the system of Heck, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	

With regard to Claim 12, Heck teaches:
identify a geographical region associated with a first team in the first set of teams (see at least paragraphs 37, 49, 51);
identify a first team branding for the first team in the first set of teams (see at least paragraph 62); 
identify a second team in the second set of teams based on the first team branding, wherein a second team branding for the second team is substantially the same as the first team branding based on the second team being associated with the geographical region (see at least paragraphs 37,49, 51).

With regard to Claim 13, Heck teaches:  the second team branding comprises one or more differences from the first team branding that are the same as team branding differences between each team in the second set of teams and their respective team in the first set of teams (see at least paragraph 62).

With regard to Claim 14, Heck teaches:  identify a second game play schedule for the second athletic league based on a first game play schedule for the first athletic league, wherein the first game play schedule and the second game play schedule align traveling between the first athletic league and the second athletic league, allow sharing of a stadium between the first athletic league and the second athletic league, or both (see at least paragraphs 5, 39, 49).

With regard to Claim 15, Heck teaches:  the first athletic league and the second athletic league share a preseason training camp and the bonus roster for each team in the second set of teams is selected after the shared preseason training camp (see at least paragraphs 37, 40, 56-58).

With regard to Claim 16, Heck does not specifically teach identify a second set of game rules for the second athletic league that are substantially the same as a first set of game rules for the first athletic league.  Hughes teaches identify a second set of game rules for the second athletic league that are substantially the same as a first set of game rules for the first athletic league (the rules in a fantasy sports contest are set by a fantasy sports contest system provider, or are set by a league commissioner who sets the rules under which a group of fantasy or rotisserie sports contest users compete against each other) (see at least col. 1, lines 23-35, col. 13, lines 11-24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the systems and methods for roster management in fantasy sports contest applications as taught by Hughes in the system of Heck, since the claimed invention is merely a combination of old elements, and in the combination each element 

With regard to Claim 17, Heck does not specifically teach the second set of game rules includes one or more experimental rules selected for evaluation for inclusion in the first set of rules.  Hughes teaches the second set of game rules includes one or more experimental rules selected for evaluation for inclusion in the first set of rules (the fantasy sports contest application may use rules or methods for converting real-life statistics to fantasy sports contest scoring information that are different from the rules or methods used in the fantasy sports contest) in analogous art of sports competition for the purposes of:  “evaluate athletic performance” (see at least col. 13, lines 11-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the systems and methods for roster management in fantasy sports contest applications as taught by Hughes in the system of Heck, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regard to Claim 18, Heck teaches:  each team in the second set of teams employs a first playbook based on a second playbook that is employed by the respective team in the first set of teams (see at least paragraph 84).

With regard to Claim 19, Heck teaches:  a result of a season in the second athletic league impacts access to player resources by the first set of teams in a subsequent season in the first athletic league (see at least paragraph 69).

teach a final season ranking of each team in the second set of teams impacts a player drafting order of a respective team in the first set of teams.  Hughes teaches a final season ranking of each team in the second set of teams impacts a player drafting order of a respective team in the first set of teams (continually or periodically, compare athletes in the starting lineup (e.g., lineup of athletes impacting a fantasy sports contest) of the user's team roster against athletes in the reserve lineup of the user's team roster before each round of the fantasy sports contest) (see at least col. 14, lines 27-66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the systems and methods for roster management in fantasy sports contest applications as taught by Hughes in the system of Heck, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623